Title: From Thomas Jefferson to La Rouerie, 26 January 1786
From: Jefferson, Thomas
To: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)



Sir
Paris Jan. 26. 1786.

I had the honor of informing you on the 12th. inst. of the measures I had taken to obtain as early paiment as possible of  the interest due to the French officers. I have as yet no answer from Mr. Adams, and I informed you that in truth that application afforded little hopes. The effect of my letter sent to America must probably be awaited. In the mean time I receive a letter from the treasury observing that Mr. Grand had paid you the sum of 33.794-13s-11 principal and interest due on a Treasury warrant signed Joseph Nourse register, which warrant had not been transmitted to them. They are uneasy that an evidence of such a debt should remain out after it is paid, and therefore have desired me to ask the favor of you to send it to me, if you still have it in your hands, and if you have it not in your hands, that you will be so good as to send to me an order for it’s delivery to be directed to the person who is in possession of the warrant. I beg your pardon for troubling you with this detail which the forms of office render necessary to the gentlemen of the treasury, and your answer as soon as convenient will oblige Your most obedient & most humble servant,

Th: Jefferson

